United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 15, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-21335
                           Summary Calendar



DONALD W. GRANT,

          Plaintiff-Appellant,

                                versus

DR. EDGER HULIPAS; DR. K. KYKENDALE; DR. T. REVELL;               TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2135


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Donald W. Grant, Texas prisoner # 397067, appeals from an

order granting summary judgment for the defendants.       Grant sued

three prison doctors who treated him after he sustained a spider

bite in June 1995.     Grant alleged deliberate indifference and

inadequate medical care.    After reviewing Grant’s medical records

and copies of administrative grievances, the district court held


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that the claims against Dr. Kuykendall were barred by the two-year

statute of limitations and the claims against Dr. Revell were

subject to dismissal for failure to exhaust administrative remedies

pursuant to 42 U.S.C. § 1997e(a).     The district court also held

that the medical records showed that Grant received extensive

treatment   and   that   the   defendants   were   not   deliberately

indifferent.

     In its order granting the defendants’ motion for summary

judgment, the district court also denied Grant’s motion for a

“discovery period,” concluding that the defendants had already

provided Grant with evidence relating to his complaint, including

medical records, and that the issues in the case were sufficiently

clear so as not to require additional discovery. Grant argues that

the district court erred by granting summary judgment without

providing him the additional discovery period.      We conclude that

the district court did not abuse its discretion.1

     AFFIRMED.




     1
       See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876
(5th Cir. 2000); Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d
1257, 1266-67 (5th Cir. 1991).

                                  2